Citation Nr: 1726744	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  16-04 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim of service connection for a skin disability.

3.  Whether new and material evidence has been received to reopen a claim of service connection for a left knee disability. 

4.  Entitlement to service connection for stable angina.

5.  Entitlement to service connection for a prostate disability.

6.  Entitlement to service connection for a heart disability other than stable angina, to include cardiomyopathy, congestive heart failure, and hypertensive heart disease.

7.  Entitlement to service connection for hypertension.  

8.  Entitlement to service connection for a right knee disability.

9.  Entitlement to service connection for PTSD.

10.  Entitlement to service connection for a psychiatric disability other than PTSD.

11.  Entitlement to a rating in excess of 10 percent for tinnitus.

12.  Entitlement to a compensable rating for bilateral hearing loss.

13.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Joseph Moore, Attorney at Law


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel
INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from January 1964 to January 1966, with service in Vietnam.  He was awarded the Combat Infantryman Badge.  The Veteran died in September 2015.  These matters are before the Board of Veterans' Appeals (Board) on appeal from February and December 2015 decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in Guaynabo, Puerto Rico and Philadelphia, Pennsylvania.   The Board sent a hearing clarification letter to the appellant in June 2017 to determine whether she requested a hearing on some, or all, of the issues on appeal.  In June 2017 correspondence, she withdrew her hearing request on all issues.

After reviewing the contentions and evidence of record, and in light of Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the Board has recharacterized the Veteran's original claim of service connection for anxiety to encompass any psychiatric disability, however diagnosed, and his claims of service connection for hypertensive heart disease and cardiomyopathy to encompass any heart disability, however diagnosed, as reflected on the title page.

Additionally, the Board notes that the Veteran's original claim of service connection for hypertension was later treated as a claim of service connection for hypertensive heart disease.  However, as he had diagnoses for hypertension and hypertensive heart disease, the Board is treating those disabilities as two separate issues, as reflected on the title page.

The issues of service connection for a stomach disability (see March 1985 and October 1987 claims), chest pain, bone/joint pain, loss of memory/numbness (see February 1987 statement (included on VA Form 9, substantive appeal, and October 1987 claim), and pancreatic dysfunction and a gastrointestinal disorder (see April 1990 claim) have been raised, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over such issues, and they are referred to the AOJ for appropriate action.  38 CFR 19.9(b) (2016); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015)).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The following issues are REMANDED to the AOJ:
* service connection for a heart disability (other than angina);
* service connection for hypertension;
* service connection for a psychiatric disability (other than PTSD);
* service connection for a prostate disability;
* service connection for a right knee disability;
* service connection for PTSD (on de novo review);
* whether new and material evidence has been received to reopen a claim for service connection for a left knee disability;
* whether new and material evidence has been received to reopen a claim for service connection for a left knee disability; and
* service connection for cause of the Veteran's death.  

VA will notify the appellant if action on her part is required.




FINDINGS OF FACT

1.  An unappealed October 2009 rating decision most recently reopened and denied the Veteran's original claim of service connection for PTSD based on findings that he was not shown to have PTSD and that such was unrelated to service.  

2.  Evidence received since the October 2009 rating decision tends to show that the Veteran had a diagnosis of PTSD and that such disability may be related to service; relates to an unestablished fact necessary to substantiate the claim of service connection for PTSD; and raises a reasonable possibility of substantiating such claim.

3.  The evidence of record demonstrates that the Veteran had a diagnosis of stable angina.

4.  The Veteran's exposure to herbicide agents is established based on his service in Vietnam.

5.  The current 10 percent rating for tinnitus is the maximum schedular rating (regardless of whether the sound is perceived in one ear or both ears) and the Veteran's service-connected tinnitus has not been shown to be so exceptional or unusual as to warrant referral for extraschedular consideration.

6.  At no time under consideration is the Veteran's hearing acuity shown to have been worse than Level I in the right or left ears.



CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for PTSD may be reopened.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).   

2.  Stable angina may be presumed to have been incurred in wartime service, based on presumed in-service exposure to herbicide agents.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3.  The criteria for a disability rating in excess of 10 percent for bilateral tinnitus have not been met. 38 C.F.R. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
 §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.21, 4.87, Diagnostic Code (Code) 6260 (2016).

4.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4, §§ 4.85, 4.86, Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

VA's duty to notify was satisfied by letter in July 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).



Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.


New and Material Evidence 

Generally, when a claim is disallowed, it may not be reopened and allowed unless new and material evidence is submitted.  38 C.F.R. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).  The Court has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).

A November 1982 rating decision denied the Veteran's original claim of service connection for PTSD based essentially on findings that he was not shown to have PTSD and that such was not related to service.  Although he initiated an appeal in that matter, he did not perfect his appeal following issuance of a statement of the case; accordingly, the decision became final.  38 U.S.C.A. § 7105.  

A February 1988 Board decision then denied the Veteran's claim to reopen, finding that no new and material evidence had been presented to reopen the claim.  The Veteran subsequently filed other claims to reopen, which were denied in July 1988 and December 1990 decisional letters.  

A June 2009 rating decision subsequently reopened and denied the Veteran's claim of service connection for PTSD, again based on findings that he was not shown to have PTSD and that such was not related to service.  That denial was confirmed and continued in an October 2009 rating decision.  No new and material evidence was presented within a year of the notification of those decisions, and the Veteran did not appeal.  Accordingly, that unappealed October 2009 rating decision is the last final decision in the matter of service connection for PTSD.  New and material evidence is therefore required to reopen the claim. 38 U.S.C.A. § 5108. 

Evidence of record at the time of the October 2009 rating decision included the Veteran's service treatment records (STRs), VA and private treatment records, the Veteran's statements in support of his claim, and VA PTSD examinations.   As this claim was previously denied based on a finding that he was not shown to have PTSD, for evidence to be new and material, it must relate to this unestablished fact (i.e., a diagnosis of PTSD and an indication that such may be related to service).  

Evidence received since the October 2009 rating decision includes the Veteran's and the appellant's statements in support of the Veteran's claim, VA treatment records, including a March 2012 treatment record noting a diagnosis of PTSD, and VA examinations.  Consequently, and particularly in light of the "low threshold" standard under Shade, the Board finds that new and material evidence has been received, and that the claim of service connection for PTSD must be reopened.   Shade, 24 Vet. App. at 110.

[The Board notes that although the claim of service connection for PTSD has been reopened, the matter is not ready to be decided and is addressed further in the Remand section of this decision, below.]


Service Connection for Stable Angina

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  To substantiate a claim of service connection there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated in service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).   

Certain chronic diseases (to include cardiovascular-renal disease) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for cardiovascular-renal diseases).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Certain diseases may be presumed to be service-connected if manifested in a veteran who was exposed to herbicide agents/Agent Orange in service.  Veterans who served in Vietnam during the Vietnam era are presumed to have been exposed to herbicides in service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  Ischemic heart disease (including stable angina) is associated with herbicide exposure for purposes of the presumption. 38 C.F.R. § 3.309(e).  

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied.  If the evidence is in support of the claim or is in equal balance, the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
On September 2014 VA heart conditions examination, stable angina, cardiomyopathy, and hypertensive heart disease were diagnosed.  It was noted that the Veteran had a longstanding history of hypertension that was diagnosed by a private physician.  During the examination, the Veteran reported that he was evaluated for chest pain in 2012 and was admitted with a diagnosis of decompensated heart failure and hypertension.  According to the examination report, the Veteran did not have a myocardial infarction or arrhythmia but did have chronic congestive heart failure.  The examiner noted that none of the Veteran's heart conditions qualified within the generally accepted medical definition of ischemic heart disease.  She then opined that the Veteran's heart condition is less likely due to service because his STRs were silent for a diagnosis of, or treatment for, hypertension or a heart condition and there was no evidence that either was diagnosed within one year after separation from service; instead, she noted that his heart condition was diagnosed many years after separation from service, in November 2012.

While the Board notes that the September 2014 VA examiner determined that the Veteran did not have ischemic heart disease, the Board further notes that, under 38 C.F.R. § 3.309(e), stable angina is considered as ischemic heart disease and is specifically associated with prior exposure to herbicide agents.  As such, service connection for angina pectoris (stable angina) is granted on a presumptive basis, under the provisions of 38 C.F.R. § 3.307 and 3.309(e). 


Increased Rating Claims Generally

The present appeal involves the claim that the severity of the Veteran's service-connected tinnitus and bilateral hearing loss warranted disability ratings higher than the ones currently assigned.  

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify the various disabilities.  Id. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  


In a claim for an increased rating in a previously service-connected disability, VA regulations allow for the assignment of an increased rating up to one year prior to receipt of a formal claim for increase when it is factually ascertainable that an increase in disability had occurred.  38 C.F.R. §§ 3.157, 3.400(o)(2).

Adjudication of a claim for a higher initial disability rating should include specific consideration of whether "staged ratings" (assignment of different ratings for distinct periods of time based on the facts found) is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).

a. Tinnitus

The Veteran's service-connected tinnitus is evaluated as 10 percent disabling, which is the maximum schedular rating available for such disability.  See 38 C.F.R. §4.87, Code 6260.  As there is no legal basis upon which to award a separate schedular evaluation for tinnitus in each ear or a higher schedular rating for tinnitus, the Veteran's claim for such a benefit is without legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 

The Board has considered whether this matter should be referred for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b).  In this case, however, referral for extraschedular consideration is not necessary because the schedular criteria for the Veteran's tinnitus contemplate the findings and associated functional impairment shown (such as his reported symptoms and difficulty understanding conversation) and there is no impairment (either reported by the Veteran or indicated by the evidence of record) that is not encompassed by the schedular criteria; therefore, the schedular criteria are not inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008) (setting forth criteria for when referral for extraschedular consideration is required).

b. Bilateral Hearing Loss

Ratings for hearing loss disability are derived from Table VII of 38 C.F.R. § 4.85 by a mechanical application of the rating schedule to numeric designations for hearing acuity assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The numeric designations correspond to eleven auditory acuity levels, indicated by Roman numerals, where Level I denotes essentially normal acuity and Level XI denotes profound deafness.  The assignment of the appropriate numeric level is based on the results of controlled speech discrimination tests in combination with the claimant's average hearing threshold.  The average puretone threshold is derived from puretone audiometric testing in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85.
Rating specialists use either Table VI or VIA of 38 C.F.R. § 4.85 to determine the hearing acuity level.  Table VIA is employed when the use of speech discrimination tests is inappropriate due to language difficulties, inconsistent speech discrimination scores, etc., or where there is an exceptional pattern of hearing loss (defined in 38 C.F.R. §  4.86).  One such pattern occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  38 C.F.R. § 4.86(a).  Another occurs when the puretone threshold at 1000 Hertz is 30 decibels or less and the puretone threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(b).  

On September 2014 VA hearing loss and tinnitus examination, audiometry revealed that puretone thresholds, in decibels, were:


1000
2000
3000
4000
R
25
25
65
55
L
25
55
70
65

The average puretone thresholds were 43 decibels in the right ear and 54 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right and left ears.  The examiner opined that the Veteran's functional limitations included difficulty with understanding speech in noise.

Unfortunately, the Veteran died one year after that examination and no other audiological examinations are of record.  The September 2014 VA examination shows that the Veteran's hearing impairment does not warrant a compensable rating.  Specifically, under Table VI, the VA audiometry found Level I hearing in the right and left ears.  An exceptional pattern of hearing loss, as defined in 38 C.F.R. § 4.86 (so as to warrant rating under the alternate criteria in Table VIA), was not found.  Accordingly, no audiometry during the period under consideration shows a hearing loss disability warranting a compensable rating under the schedular criteria for rating hearing loss.  

Regarding the Veteran's assertions that his hearing impairment was greater than reflected by the 0 percent rating assigned, the Board acknowledges he was competent to testify as to symptoms he experienced, including difficulty hearing.  However, as a layperson, he was not competent to establish his level of hearing impairment by his own opinion.  As noted above, the rating of hearing loss disability involves the mechanical application of the rating schedule to findings on controlled audiometry.  Such application here results in a noncompensable rating being warranted throughout.  See Lendenmann, 3 Vet. App. at 349.  The Board finds no reason to question that the functional impairment flowing from the Veteran's hearing loss disability was as he described.  However, such impairment is fully contemplated by the noncompensable rating currently assigned.  

The Board has considered whether this matter should be referred for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b).  However, because the schedular criteria contemplate the findings and associated functional impairment shown (such as an inability to follow conversations, the need for frequent repetitions, and the need to face people when they speak) and there is no impairment (alleged or shown) that is not encompassed by the schedular criteria, those criteria are not inadequate, and referral for extraschedular consideration is not necessary.  See Thun, 22 Vet. App. at 111.




ORDER

The appeal seeking to reopen a claim of service connection for PTSD is granted.

Service connection for stable angina is granted.

A rating in excess of 10 percent for tinnitus is denied.

A compensable rating for bilateral hearing loss is denied.




REMAND

A preliminary review of the record found that further development is necessary before the remaining claims on appeal can be decided.  

Claims to Reopen

The VCAA requires that certain assistance be provided to a claimant even prior to any consideration of whether a previously finally denied claim may be reopened.  See generally 38 C.F.R. § 3.159.  This includes that VA make reasonable efforts to obtain records alleged to be pertinent from private and VA medical care providers.  

While the record includes a number of treatment records from various providers and facilities spanning over several decades, additional records appear to be outstanding.  Specifically, a November 2012 VA treatment record notes that the Veteran was being transferred to Mayaguez Medical Center with a diagnosis of congestive heart failure due to a high risk for complications.  A June 2006 VA psychiatric evaluation notes that the Veteran had been attending group therapy at the Arecibo Vet Center.  To date, those records have not been obtained.   There is also a question of whether all of the Veteran's VA treatment records, from all VA Medical Centers and Community Based Outpatient Clinics, have been obtained.  Because VA and private treatment records are likely to contain pertinent information (and because VA treatment records are constructively of record), they must be obtained.  See Dunn v. West, 11 Vet. App. 462, 466 (1998) (Vet Centers are considered VA facilities for the purposes of the duty to assist in obtaining records).



Service Connection Claims

a. Right Knee Disability

The Veteran claimed that his right knee disability is due to his left knee disability.  Accordingly, the Board finds that this claim of service connection for a right knee disability is inextricably intertwined with his claim seeking to reopen a claim of service connection for a left knee disability, which is being remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

b. Heart Disability, other than Stable Angina, to Include Cardiomyopathy, Congestive Heart Failure, and Hypertensive Heart Disease 

The record shows that the Veteran has heart disabilities other than stable angina, to include cardiomyopathy, congestive heart failure, and hypertensive heart disease.  However, inasmuch as none of these disabilities are among the diseases listed in 38 C.F.R. § 3.309(e) (determined to be related to Agent Orange/herbicide agent exposure), the presumptive provisions of 38 U.S.C.A. § 1116 do not apply, and service connection cannot be granted on a presumptive basis.  However, service connection may nonetheless be granted if any diagnosed heart disability is affirmatively shown to be at least as likely as not related to service or to a disease or injury that occurred during service (including herbicide agent exposure).  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

The Veteran's STRs are silent for any reports of, treatment for, or diagnosis of a heart disability.  Postservice, a November 1981 VA treatment record notes his report of non-radiating mid-sternal chest pain with sudden onset; during treatment, he reported that his last episode was three weeks ago, and prior to that was three months ago.  He stated that his first episode of this pain was in Vietnam.  A March 1991 over 40 report of medical examination notes asymptomatic sinus bradycardia; a cardiologist evaluation was recommended.  An August 1992 medical screening summary notes one or more abnormal cardiovascular risk factors, which serve as clinical markers for possible future cardiovascular problems in asymptomatic individuals.   In an October 1992 periodic report of medical history, the Veteran reported pain/pressure in the chest.

A September 2014 VA heart conditions examination included diagnoses of cardiomyopathy, hypertensive heart disease, and congestive heart failure.   The examiner determined that the Veteran's heart disability was not incurred in or caused by service based on the facts that his STRs and service separation report were silent for a diagnosis of, or treatment for, hypertension or a heart disability and neither were reported during the first year of separation from service and because cardiomyopathy was not diagnosed until 2012, many years after separation from service.

The Board finds that the current record does not include an adequate medical opinion as to whether the Veteran's heart disability, to include cardiomyopathy, hypertensive heart disease, and congestive heart failure, is related to his herbicide agent exposure and/or his reports of chest pain in service.  Accordingly, a medical opinion regarding the cause of the Veteran's heart disability, other than stable angina, is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes the effort to provide an examination, it must provide an adequate one).


c. Hypertension

It is not in dispute that the Veteran has hypertension.  His claim of service connection for such is based on a theory that it is due to his service, to include as due to exposure to herbicide agents therein.  As he served in Vietnam, he is presumed to have been exposed to herbicides in service.  Under current VA regulations, hypertension is not a presumptive disability associated with exposure to herbicide agents.  However, in a 2010 update, the National Academy of Sciences (NAS) concluded that there was "limited or suggestive evidence of an association" between hypertension and herbicide agent exposure.  See 75 Fed. Reg. 32,540, 32,549 (June 8, 2010); 75 Fed. Reg. 81,332, 81,333 (December 27, 2010).  As no medical opinion has been obtained to date with respect to this claim, a remand is necessary.  

Additionally, as hypertension is a disability listed among the chronic diseases under 38 C.F.R. § 3.309(a), a medical opinion is also necessary to determine whether the Veteran's hypertension manifested to a compensable degree within one year following separation from service to warrant service connection on a presumptive basis.

d. Prostate Disability

On September 2014 VA male reproductive systems examination, benign hypertrophy of the prostate without urinary obstruction was diagnosed; the examiner noted that the initial diagnosis for this condition was given in June 2006.  She noted that the Veteran's STRs noted a diagnosis of penile dermatitis and tinea, both skin conditions that resolved.  She further noted that there was no evidence of a diagnosis of, or treatment for, a prostate condition during service or at separation from service.  She thus opined that the Veteran's benign prostatic hyperplasia was less likely due to the skin infections he experienced (and which resolved) during service.  

The Board finds this examination inadequate to decide the claim because the examiner did not provide an opinion about whether the Veteran's prostate disability was causally related to his service, to specifically include whether it was caused or aggravated by his exposure to herbicide agents.  Because the examination report of record does not adequately address the medical questions that need to be resolved for a proper determination on the matter at hand, an addendum opinion is necessary.  See Barr, 21 Vet. App. at 303.

Further, during the examination, it was noted that the Veteran had recently undergone a prostate/genitalia examination with a private physician.  As this issue is being remanded anyway, an attempt should be made to identify and obtain such records.

e. Psychiatric Disability, to include PTSD

As mentioned above, the Veteran's claim of service connection for anxiety has been expanded to include any psychiatric disability, however diagnosed.

The Veteran's STRs are silent for any complaints, treatment, or diagnosis of a psychiatric disability.  Postservice, a November 1981 VA treatment record notes that the Veteran was admitted to the hospital on suicidal precautions.  He reported Agent Orange exposure and was experiencing "some results from this"; he specifically noted the exposure caused an arm and body rash, insomnia, and chest pain.  The Veteran reported feeling increasingly depressed for the past three years.  He specifically reported hearing a man's voice calling out to him for the past 10 years.  He admitted to auditory hallucinations, depression, and suicidal ideation by hanging.  Major depression - unipolar, single episode, was diagnosed.  

On February 2009 VA PTSD examination, the Veteran reported that he was involved in a battle that lasted six hours; following the battle, he had to pick up the corpses.  This was followed by another battle the next day with many other casualties, including three from his unit.  He had to pick up the body of his friend, which at that time was full of worms.  The examiner deferred providing a diagnosis based on inadequate information provided.

On April 2009 VA PTSD examination, the examiner failed to diagnose PTSD and instead diagnosed dysthymic disorder.  He found that there was no evidence of psychiatric complaints, findings, or treatment prior to or during service, or within one year following separation from service.  He noted that the Veteran did not seek psychiatric care until 1981, 15 years after service separation.
During August 2011 VA treatment, dysthymia and "PTSD traits" were diagnosed.  During March 2012 VA treatment, the Veteran reported that he had been thinking about the war and how his friends were killed.  Since that time, he had been having nightmares, flashbacks, and insomnia; following examination, chronic PTSD was diagnosed.  In August 2012, the Veteran reported that he occasionally hears voices that called out to him.  He remembered a friend that died in the war, whom he found three days after; the Veteran saw worms coming out of his body.  Dysthymia and generalized anxiety disorder were diagnosed.  In April 2013, the Veteran reported that he had been having memories of the war, and had a startle response as a result.  At the time of those memories, he would hear voices that called to him; general anxiety was diagnosed.   During June 2014 VA treatment, he reported that he was in combat and returned affected by the experience, with sleep disturbance, noise agitation, auditory and visual problems, and isolation.  A July 2014 VA treatment record includes the Veteran's report of "always talking about the nasty events of the war"; general anxiety and "R/O PTSD prolong exposure" were diagnosed.  In November 2014, generalized anxiety and major depression were diagnosed.

On January 2015 VA PTSD examination, the examiner determined that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under DSM-5 and instead diagnosed unspecified anxiety disorder with depressive symptoms.  Following examination, the examiner opined that the Veteran's unspecified anxiety disorder was less likely related to his service as it had no temporal relationship with his military stressors since the Veteran did not seek psychiatric treatment until 2006, more than 30 years after separation from service.

Following the Veteran's death, a December 2015 VA opinion was obtained to determine whether the Veteran had PTSD.  The opinion provider noted the two prior opinions by the "finest C&P psychiatrist team" that the Veteran met the DSM-V stressor, but not symptom, criteria for PTSD. The opinion provider also noted, however, that it was "well known" that mental disorders change their presentation from time to time.  She concluded that there was no evidence that the Veteran's diagnosed anxiety/depressive disorder started in service or was related to service based on temporality.  Specifically, she concurred in the previous examiners' conclusions that the Veteran did not seek treatment until 2006, almost 40 years after service.  

Regarding the diagnosis for PTSD, the Board notes that the December 2015 opinion provider noted that the Veteran's history of psychiatric treatment and evaluations have not resulted in a diagnosis of PTSD.  She concluded that, while the Veteran technically met the stressor criteria for PTSD based on his Vietnam experiences, he did not meet the PTSD symptom criteria.  Instead, mood disorder and anxiety/depressive disorder were diagnosed.

The Board notes that, to date, an adequate opinion addressing the Veteran's psychiatric disabilities has not been obtained.  Specifically with respect to the January 2015 VA examination report and December 2015 medical opinion, both are based on inaccurate factual premises as the examiner and opinion provider conclude that the Veteran did not seek psychiatric treatment until 2006.  As shown above, the Veteran sought treatment in November 1981 and complained of psychiatric symptoms 10 years prior.  Additionally, while the December 2015 opinion provider noted that the Veteran did not have PTSD, she also concluded that it is "well known" that mental disorders change their presentation from time to time; in doing so, she did not address the March 2012 diagnosis of PTSD.  Accordingly, another VA medical opinion is necessary to answer the medical questions presented.

Cause of Death

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.159.  In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court) held that proper VCAA notice for service-connected death benefits, called dependency and indemnity compensation (DIC) claims, must also include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected claim; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.
In this case, the appellant's claim for DIC benefits was received by the AOJ in October 2015.  A review of the record reveals that the appellant was not provided any VCAA notice regarding her claim for DIC benefits consistent with Hupp at any point during the appeal period.  Therefore, the Board finds that a remand is necessary in order to afford the appellant proper VCAA notice pursuant to Hupp, supra, and Dingess/Hartman, supra.

Additionally, the claim of service connection for the cause of the Veteran's death is inextricably intertwined with the claims being remanded, and therefore must also be remanded for this reason as well.  See Harris, 1 Vet. App. at 183 (1991).

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send the appellant and her representative notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that includes (1) a statement of the conditions, if any, for which the Veteran was service-connected at the time of his death; (2) an explanation of the evidence and information of the evidence information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected in accordance with Hupp, supra.  The notice must also provide the appellant with information concerning the effective date that could be assigned should service connection be granted pursuant to Dingess/Hartman, supra.

2.  The AOJ should ask the appellant to identify the providers of all evaluations or treatment the Veteran received for the disabilities remaining on appeal and to provide authorizations for VA to obtain the complete records of any such private evaluations or treatment, to include records from the Mayaguez Medical Center.  The AOJ should obtain for the record complete clinical records of the evaluations and treatment identified (i.e., any not already associated with the record).  If any private records identified are not received pursuant to the AOJ's request, the appellant should be so notified and advised that ultimately it is her responsibility to ensure that the Veteran's private records are received.

2.  The AOJ should specifically obtain for the record copies of the complete clinical records of all VA treatment the Veteran has received (i.e., update to the present complete records of his VA treatment for the disabilities remaining on appeal), including records from the Arecibo's Vet Center, San Juan VAMC, and the Mayaguez Outpatient Clinic.  

3.  Thereafter, the AOJ should arrange for a medical opinion addressing the likely cause of the Veteran's hypertension and heart disabilities. The opinion provider must review the record, including this remand, and provide opinions that respond to the following:

(a) Does the record show that, within the first year following separation from service, the Veteran's hypertension was manifested by diastolic pressures predominantly 100 or more, or required treatment with medication for a history of diastolic pressures of 100 or more?

(b) If not, is it at least as likely as not (a 50% or better probability) that the Veteran's hypertension either began during or was otherwise caused by his military service, to include as due to exposure to herbicide agents in service, or as due to a service-connected disability?

In reaching this conclusion, the examiner should review the National Academy of Sciences Report: Veterans and Agent Orange: Update 2012, which lists hypertension in the "Limited or Suggestive Evidence of Association" category of association to herbicide agent exposure.

(c) Identify any heart disability by diagnosis, to include cardiomyopathy, myocardial infarction, congestive heart failure, hypertensive heart disease, and atrial fibrillation.

(d) Identify the likely cause of any (and each) heart disability diagnosed.  Specifically, is it at least as likely as not (a 50 percent or better probability) that such either began during or was otherwise caused by his military service, to include as due to exposure to herbicide agents in service, or as due to a service-connected disability?

(e) If not, is it at least as likely as not (a 50% or better probability) that the Veteran's heart disability was either caused or aggravated (the opinion must specifically discuss the concept of aggravation, and "aggravation" means the disability increased in severity beyond its natural progression) by his hypertension?  If not, please identify the most likely cause.

The opinion provider is asked to specifically address whether any of the diagnosed heart disabilities (to include stable angina) were responsible for the Veteran's death.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

4.   After Instructions 1 and 2 are completed, the AOJ should arrange for a medical opinion addressing the likely cause of the Veteran's prostate disability. The opinion provider must review the record, including this remand, and provide opinions that respond to the following:

(a) Identify any prostate disability by diagnosis.

(b) Identify the likely cause of any (and each) prostate disability diagnosed.  Specifically, is it at least as likely as not (a 50 percent or better probability) that such either began during or was otherwise caused by his military service, to include as due to exposure to herbicide agents in service?

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

5. After Instructions 1 and 2 are completed, the AOJ should arrange for a medical opinion addressing the likely cause of the Veteran's psychiatric disability.  The opinion provider should be one that has not previously examined the Veteran nor provided an opinion in this matter.  The opinion provider must review the record, including this remand, and provide opinions that respond to the following:

(a)  Please identify (by diagnosis) each psychiatric disability entity shown (including PTSD, depression, anxiety, mood disorder, and dysthymic disorder).  In particular, does the Veteran have a diagnosis of PTSD under DSM-V criteria?  If not, please identify the criteria for such diagnosis that are not met and reconcile that conclusion with the diagnosis of PTSD noted in a March 2012 VA treatment record.

(b)  If PTSD is diagnosed, the examiner should render an opinion as to whether the Veteran's PTSD is related to the stressor event in service, keeping in mind that the existence of such a stressor has been established. 

(c)  Regarding each psychiatric disability entity diagnosed, other than PTSD, please opine (based on the factual record) whether such is at least as likely as not (a 50% or better probability) related to the Veteran's service.  All pertinent diagnoses already of record must be addressed.

The Board reminds the opinion provider/examiner that (1) the Veteran's PTSD stressor has been established based on his award of a Combat Infantryman Badge, and (2) during November 1981 VA treatment, the Veteran reported hearing voices for the previous 10 years (that is, since 1971).
A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

6. Thereafter, arrange for the Veteran's record to be forwarded for review by an appropriate physician to obtain a medical advisory opinion in the matter of whether or not the cause of the Veteran's death should be service-connected.  Upon review of the entire record the examiner should provide an opinion that responds to the following:

Is there any basis in the record for relating the listed primary causes of the Veteran's death (acute ischemic cerebral infarct, atrial fibrillation, acute respiratory failure, and PTSD) to the Veteran's service/exposure to herbicide agents therein or any service-connected disability?  

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).  

7.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the AOJ should review the record and re-adjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the appellant and her attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


